DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 45, the Examiner is unable to find support from the disclosure for the limitations “a substrate extending from a first end to a second end opposite the first end, the substrate comprising a top surface having a length extending between the first and second ends of the substrate and a thickness perpendicular to the length between the top surface and an opposing bottom surface, the length being greater than the thickness…wherein the substrate transmits at least some light from the top surface to the bottom surface, and the strip outputs first light from a first side adjacent the top surface having a first spectral power distribution (SPD) and outputs second light from a second side adjacent the bottom surface having a second SPD different from the first SPD.” Claims 46-87 are rejected due to their dependency upon claim 45. 
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. The Applicant argues that the 112 rejection is improper because “the claimed invention can be found in at least fig. 36 and its accompanying description in USSN 12/917,319, which is incorporated by reference into the present application.”
In response to that argument, the Examiner respectfully disagrees. As noted in the remarks, nowhere in fig. 36 and its accompanying description, the claimed invention is disclosed. Therefore, the argument is not persuasive.
The Applicant further argues that fig. 33 discloses the limitations “a substrate extending from a first end to a second end opposite the first end, the substrate comprising a top surface having a length extending between the first and second ends of the substrate and a thickness perpendicular to the length between the top surface and an opposing bottom surface, the length being greater than the thickness…”
In response to that argument, the Examiner respectfully disagrees. As can be seen from the Applicant remarks, nowhere in fig. 33 the limitation “the substrate comprising a top surface having a length extending between the first and second ends of the substrate and a thickness perpendicular to the length between the top surface and an opposing bottom surface, the length being greater than the thickness” is disclosed. The further argues that “in fig. 33, “the substrate 346” is plainly an example of a substrate extends “from a first end to a second end opposite the first end, the substrate comprising a top surface [(e.g., the surface facing towards LED dies 56)] having a length extending between the first and second ends of the substrate and a thickness perpendicular to the length between the top surface and an opposing bottom ([e.g. the surface facing away from LED dies 56)]…How is the thickness perpendicular to the length? The length being greater than the thickness. How is it possible? The specification does not disclose that the figures are drawn to scale. The limitation is completely ambiguous. Therefore, the argument is not persuasive. 
The Examiner notes that the Applicant is trying to piecemeal different embodiments to come up with the claimed invention, and still unable to do so. Therefore, the 112 rejection is proper and maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL

Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875